Citation Nr: 1127716	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-16 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected synovial chondromatosis with history of arthrotomy of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected synovial chondromatosis with history of arthrotomy of the right knee from October 21, 2004, to September 13, 2010.

3.  Entitlement to an initial rating in excess of 20 percent for service-connected synovial chondromatosis with history of arthrotomy of the right knee from September 14, 2010.

4.  Entitlement to an initial rating in excess of 20 percent for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow from April 16, 2001, to July 20, 2009.

5.  Entitlement to an initial rating in excess of 40 percent for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow from July 21, 2009, to November 16, 2009.

6.  Entitlement to an initial rating in excess of 50 percent for service-connected degenerative joint disease with synovial osteochondromatosis of the left elbow from November 17, 2010.


REPRESENTATION

Appellant represented by:	John H. Morgan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to September 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In May 2010, the Veteran testified at a video hearing before the undersigned.

This appeal has a long procedural history and in the interest of brevity the Board will not once again repeat that history herein but instead will refer the reader to the August 2010 and April 2011 Board remands for that history. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the competent and credible evidence is against finding that a left knee disability is related to service, arthritis of the left knee manifest itself within one year of separation from service, or was caused or aggravated by a service connected disability.

2.  From October 21, 2004, to September 13, 2010, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's synovial chondromatosis with history of arthrotomy of the right knee was manifested by ankylosis; moderate recurrent subluxation or lateral instability; a dislocated semilunar cartilage; flexion of the knee limited to 30 degrees even taking into account his complaints of pain; extension of the knee limited to 15 degrees even taking into account his complaints of pain; impairment of the tibia and fibula; or Genu recurvatum.

3.  From September 14, 2010, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's synovial chondromatosis with history of arthrotomy of the right knee is manifested by ankylosis; severe recurrent subluxation or lateral instability; flexion of the knee limited to 15 degrees even taking into account his complaints of pain; or extension of the knee limited to 20 degrees even taking into account his complaints of pain.

4.  From October 21, 2004, the preponderance of the competent and credible evidence of record shows that the Veteran's synovial chondromatosis with history of arthrotomy of the right knee was manifested by flexion limited to at least 45 degrees and extension limited to at least 10 degrees taking into account his complaints of pain.

5.  From April 16, 2001, to July 20, 2009, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's degenerative joint disease with synovial osteochondromatosis of the left elbow was manifested by ankylosis; flexion of the left forearm limited to at least 55 degrees even taking into account his complaints of pain; extension of the left forearm limited to at least 100 degrees even taking into account his complaints of pain; joint fracture; nonunion of the radius and ulna with flail false join; impairment of the ulna; impairment of the radius; or the hand fixed in supination or hyperpronation even taking into account his complaints of pain.

6.  From July 21, 2009, to November 16, 2009, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's degenerative joint disease with synovial osteochondromatosis of the left elbow was manifested by ankylosis or joint fracture.

7.  From November 17, 2010, the preponderance of the competent and credible evidence of record is against a finding that the Veteran's degenerative joint disease with synovial osteochondromatosis of the left elbow is manifested by such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated by military service, it may not be presumed to have been caused or aggravated by active service, and it was not caused or aggravated by a service connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).

2.  From October 21, 2004, to September 13, 2010, the criteria for a rating in excess of 10 percent for synovial chondromatosis with history of arthrotomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5257 to 5261 (2010).

3.  From September 14, 2010, the criteria for a rating in excess of 20 percent for synovial chondromatosis with history of arthrotomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5015, 5257 to 5261 (2010).

4.  From October 21, 2004, the criteria for a separate 10 percent rating for lost flexion and/or extension in addition to the 10 percent and 20 percent ratings already assigned his service connected synovial chondromatosis with history of arthrotomy of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2010).

5.  From April 16, 2001, to July 20, 2009, the criteria for a rating in excess of 20 percent for degenerative joint disease with synovial osteochondromatosis of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2010).

6.  From July 21, 2009, to November 16, 2009, the criteria for a rating in excess of 40 percent for degenerative joint disease with synovial osteochondromatosis of the left elbow have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2010).

7.  From November 17, 2010, the criteria for a rating in excess of 50 percent for degenerative joint disease with synovial osteochondromatosis of the left elbow or for a referral of his case for extra-schedular consideration have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5205 to 5213 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under 38 U.S.C.A. § 5102 VA has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

As to the service connection claim, the Board notes that letters dated in July 2008 and February 2009, issued prior to the March 2009 rating decision, along with letters dated in April 2009, July 2009, and October 2010 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, the Board finds that even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice prior to the initial adjudication of his claim, providing the Veteran with adequate notice in the subsequent letters followed by a readjudication of the claim in the December 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

As to the rating claims, the Board notes that the Veteran is challenging the initial evaluations assigned following the grant of service connection for his right knee and left elbow disabilities.  In Dingess, supra, the Court also held that in cases where service connection has been granted and an initial disability evaluation has been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id, at 490-91; Also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that the Veteran was provided before service connection was granted was legally sufficient (i.e., the August 2001, March 2006, and December 2007 38 U.S.C.A. § 5103(a) notice letters provided to the Veteran prior to the March 2007 and February 2008 rating decisions), VA's duty to notify in this case has been satisfied.  

As to the rating claims, the Board finds that if VA had an obligation to provide the Veteran with 38 U.S.C.A. § 5103(a) notice and failed to do so, that this notice problem is harmless error because the claimant was thereafter provided adequate notice in March 2006, March 2008, May 2008, July 2009, September 2009, and October 2010 VCAA letters and the subsequent readjudication in the December 2010 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See Mayfield, supra.

As to all the issues on appeal, the Board finds that if VA failed in its duty to provide adequate 38 U.S.C.A. § 5103(a) notice, that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the VCAA notice letters as well as the rating decisions, statements of the case, supplemental statements of the case, and the Board remands.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available service treatment records and post-service medical records including the Veteran's records from the Lexington VA Medical Center, Christian Health Services, Middletown Regional Hospital, Ronald K. Belhasen, M.D., George Chaney, M.D., and Memorial Hospital in substantial compliance with the Board's remand orders.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

A review of the record on appeal reveals that the Veteran's service treatment records from his March 1956 to February 1960 period of service are not in the claims file.  However, in November 2008 the RO issued a memorandum in which it outlined the extensive steps it took to obtain these records.  Moreover, the Veteran was notified that these records were not available in a September 2008 letter.  

Where, as here, "service . . . records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this appeal may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"). 

The Board notes that the August 2010 remand directed the RO/AMC to obtain and associate with the record the Veteran's records from the Mountain Home VA Medical Center and from the Social Security Administration (SSA).  Similarly, the April 2011 Board remand directed the RO/AMC to obtain and associate with the record the Veteran's still missing records from the Mountain Home VA Medical Center.

As to the SSA records, a review of the record on appeal reveals that in November 2009 and again in September 2010 the SSA notified the RO that these records were not available because they had been destroyed.  Also in November 2009, the RO also notified the Veteran that his SSA records were not available because they had been destroyed.  The Veteran was once again notified that these records were not available in the December 2010 supplemental statement of the case.

As to the Veteran's records from the Mountain Home VA Medical Center, a review of the record on appeal reveals his pre-December 2001 treatment records from this facility.  Moreover, in April 2011 the Veteran's representative notified VA that the claimant had not received any treatment at that facility from December 2001 to August 2009. 

Given the fact that the Veteran's records from SSA and the Mountain Home VA Medical Center had either been destroyed or do not exist and the claimant has received notice that these records are not available, the Board finds that VA adjudication of the current claims may go forward without an additional request for either of these records.  See 38 U.S.C.A. § 5103A(b); D'Aries, supra; Dyment, supra.

The Board notes that the August 2010 remand also directed the RO/AMC to obtain clarification from the Veteran's representative as to whether the reference to the April 2010 letter from Dr. Chaney at the personal hearing was really a reference to the August 2008 letter from Dr. Chaney found in the claims file.  In a September 2010 letter, the Veteran's representative notified VA that they were different letters and provided VA with a copy of the August 2008 and the April 2010 letters from Dr. Chaney.  Therefore, no further action is required as to this matter.  Id.

As to the secondary service connection theory of entitlement for the claim of service connection for a left knee disability, the record shows that the January 2009 addendum to the October 2008 VA examination is adequate to adjudicate the claim because the examiner reviewed the claims file, conducted an in-depth examination of the claimant, and thereafter provided a medical opinion as to the origin or etiology his disability as well as a rational for the opinion that was supported by citation to evidence found in the record.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As to the direct service connection theory of entitlement for the claim of service connection for a left knee disability, while the RO did not obtain a medical opinion in connection with this theory, the Board finds that a remand for a VA examination is not required.  The Board has reached this conclusion because service treatment records are negative for the claimed disability, the post-service record is negative for the claimed disability for many decades after his separation from military service, and the Board does not find the Veteran's or others statements regarding continuity of symptomatology competent and credible evidence for reasons that will be explained below.  See 38 U.S.C.A. § 5103A(d); Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As to the rating claims, the record shows that the Veteran was afforded VA examinations in September 2004, January 2008, February 2008, July 2009, May 2010, September 2010, and November 2010.  Moreover, the Board finds these examinations adequate to adjudicate the claims even though only the February 2008, September 2010, and November 2010 VA examiners had the claims files.  The Board also finds that the post-remand VA examinations substantially comply with the Board's August 2010 remand instructions.  The Board has reached this conclusion because the February 2008, September 2010, and November 2010 examiners reviewed the Veteran's treatment records, all examiners took medical history of the claimant that conform with the evidence found in the record, all examiners conducted an in-depth examination of the claimant, and all examiners thereafter provided medical opinions as to the severity of the disabilities as well as a rational for the opinion that allows the Board to rate them under all applicable rating criteria.  See 38 U.S.C.A. § 5103A(d); Barr, supra; Dyment, supra; D'Aries, supra.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection 

The Veteran contends that his left knee disability was caused by his military service.  In the alternative, it is alleged that it was caused by his service connected right knee disability.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Additionally, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Furthermore, service connection for certain diseases, such as arthritis, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service incurrence under 38 C.F.R. § 3.303(a), the Board finds that the Veteran is both competent and credible to report on the fact that he had left knee pain and/or lost motion while on active duty because such symptoms are observable by a lay person.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  

However, service treatment records, including the August 1975 separation examination, are negative for complaints or treatment following a left knee injury and/or a chronic left knee disability.  Therefore, the Board finds the service treatment records, which are negative for complaints or treatment following a left knee injury and/or a chronic left knee disability more credible than the allegations of the Veteran, his wife, and his representative that he had problems with his left knee while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Accordingly, entitlement to service connection for a left knee disability based on in-service incurrence must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to service connection under the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the Board notes that the record on appeal does not show the Veteran being diagnosed with arthritis in the left knee within the first year after his 1975 separation from military service.  Accordingly, entitlement to service connection for a left knee disability on a presumptive basis must also be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1975 and first complaints of a left knee disability in 2004, diagnosed as arthritis, to be compelling evidence against finding continuity.  Put another way, the almost two decade gap between the Veteran's discharge from active duty and the first evidence of the claimed disability weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition). 

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with pain and lost motion in his left knee since active duty.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what they see.  However, upon review of the claims file, the Board finds that the lay assertions that the claimant has had left knee adverse symptomatology since service since service not credible.  In this regard, the lay claims are contrary to what is found in the in-service and post-service medical records.  The Board also finds it significant that the Veteran waited so many decades after service before filling his claim.  If he did have a problem with a left knee disability since his separation from service in 1975, it would appear only logical that he would claim such disability at that time.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disability for almost two decades following his separation from active duty than the lay claims.  Therefore, entitlement to service connection for a left knee disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's left knee disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the lay assertions from the Veteran, his wife, and representative, that the claimant's left knee disability was caused by service, the claimant is once again competent to give evidence about what he sees and feels such as left knee pain and lost motion.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  The Board also acknowledges that the Veteran's wife and representative are competent to give evidence about what they observe.  However, the Board finds that a chronic left knee disability such as the Veteran's arthritis may not be diagnosed by its unique and readily identifiable features because special medical training is required to diagnose it and therefore the presence of the disability is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that his left knee disability was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that entitlement to service connection for a left knee disability is not warranted based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As to secondary service connection under 38 C.F.R. § 3.310, the Board notes that the record is negative for a competent and credible medical opinion finding that the Veteran's left knee disability, diagnosed as arthritis, was caused or aggravated by his service connected right knee disability or any other service connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  In fact, in the January 2009 addendum the examiner, after a review of the record on appeal and an examination of the Veteran in October 2008, opined that the Veteran's left knee disability is less likely as not caused by or related to his service connected right knee disability because of the appellant's age, his X-ray results, and the fact that medical literature supports the conclusion that osteoarthritic changes such as the claimant's occur more frequently in the weight bearing joints and are also an activity and age related process.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the lay assertions that the claimant, his wife, and his representative that his left knee disability was caused or aggravated by his service connected right knee disability, the Board finds more credible the opinion by the medical expert in the January 2009 addendum that there was no such relationship than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the discussion above, the Board also finds that service connection for a left knee disability is not warranted on a secondary basis because the weight of the competent and credible evidence is against finding a causal association or link between the disability and his service connected right knee disability or any other service connected disability.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a left knee disability on a direct, presumptive, and a secondary basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

Ratings

The Veteran and his representative assert that the claimant's right knee and left elbow disabilities meet the criteria for higher evaluations.  It is also requested that the Veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2010).  In cases where the original rating assigned is appealed, consideration must be given to whether the veteran deserves a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating loss in range of motion, consideration is given to the degree of functional loss caused by pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal disorders rated on the basis of limitation of motion requires consideration of functional losses due to pain).  In DeLuca, the Court explained that, when the pertinent diagnostic criteria provide for a rating on the basis of loss of range of motion, determinations regarding functional losses are to be "'portray[ed]' (38 C.F.R. § 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  Id, at 206.

Under 38 C.F.R. § 4.40, disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.

Additionally, 38 C.F.R. § 4.45 provides, as regards to the joints, that the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) Less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.).  (b) More movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.).  (d) Excess fatigability.  (e) Incoordination, impaired ability to execute skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.


The Right Knee Disability

The February 2008 rating decision granted service connection for synovial chondromatosis with history of arthrotomy of the right knee (right knee disability) and rated it as 0 percent disabling from September 12, 2007, under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5015.  Thereafter, a March 2008 rating decision rated the Veteran's right knee disability as 10 percent disabling from September 12, 2007, also under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5015.  Subsequently, a December 2010 rating decision rated the Veteran right knee disability as 10 percent disabling from October 21, 2004, under 38 C.F.R. § 4.71a, Diagnostic Code 5261 and 20 percent disabling from September 14, 2010, also under 38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5015, benign new growths of the bone are rated on limitation of motion like arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5256, ankylosis at a favorable angle in full extension or in slight flexion between 0 degrees and 10 degrees warrants a 30 percent rating; ankylosis with flexion between 10 degrees and 20 degrees warrants a 40 rating; ankylosis with flexion between 20 degrees and 45 degrees warrants a 50 rating; and extremely unfavorable ankylosis (flexion at an angle of 45 degrees or more) warrants a 60 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling.  And, severe recurrent subluxation or lateral instability warrants a 30 percent rating.

The terms "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  The use of terminology such as "mild" or "moderate" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.   

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2010).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, impairment of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; with moderate knee or ankle disability warrants a 20 percent rating; with marked knee or ankle disability warrants a 30 percent rating; and with nonunion (loose motion requiring brace) warrants a 40 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5263, Genu recurvatum (acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated) warrants a 10 percent rating.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, VA General Counsel has also held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

VA General Counsel has also held that separate ratings may be assigned in cases where the service-connected knee disability includes both arthritis and instability, provided of course, that the degree of disability is compensable under each set of criteria. VAOPGCPREC 23-97 (July 1, 1997).


Diagnostic Code 5256

From October 21, 2004

As to higher rating under Diagnostic Code 5256 for ankylosis from October 21, 2004, the Board notes that while the range of motion of the right knee was restricted on VA examination, the record on appeal never shows it being ankylosed.  See, for example, VA examinations dated in February 2008, May 2010, September 2010, and November 2010.  In fact, the September 2010 VA examiner specifically noted that there was no ankylosis of the right knee.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  In the absence of ankylosis, the Board may not rate his service-connected right knee disability as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).   Consequently, a higher evaluation is not warranted for the Veteran's service-connected right knee disability under Diagnostic Code 5256.  This is true from October 21, 2004, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Code 5257

From October 21, 2004

As to higher rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability from October 21, 2004, the Board notes that while the record documents the Veteran's periodic complaints of giving way, it is negative for objective evidence of recurrent subluxation or lateral instability.  See, for example, VA examinations dated in February 2008, May 2010, September 2010, and November 2010.  In fact, the February 2008, September 2010, and November 2010 VA examiners specifically noted that there was no instability of the right knee.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, the Board finds that at no time during the appeal period did the knee show moderate, much less severe, recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.  Consequently, a higher evaluation is not warranted for the Veteran's service-connected right knee disability under Diagnostic Code 5257.  This is true from October 21, 2004, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Codes 5258 and 5262

From October 21, 2004

As to higher ratings under Diagnostic Code 5258 for dislocated semilunar cartilage and Diagnostic Code 5262 for impairment of the tibia and fibula from October 21, 2004, the Board notes that the record, including the VA examination reports, are negative for the Veteran' service connected right knee disability ever being manifested by either a dislocated semilunar cartilage and/or impairment of the tibia and fibula.  See, for example, VA examinations dated in February 2008, May 2010, September 2010, and November 2010.  In the absence of such adverse symptomatology the Board will not rate the Veteran's service connected right knee disability as dislocated semilunar cartilage and/or impairment of the tibia and fibula.  See Butts v. Brown, 5 Vet. App. 532, 540 (1993) (the Board's choice of a diagnostic code should be upheld if it is supported by explanation and evidence).  Therefore, higher evaluations under Diagnostic Code 5258 and Diagnostic Code 5262 must also be denied.  This is true from October 21, 2004, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Codes 5259 and 5263

From October 21, 2004

As to higher ratings under Diagnostic Code 5259 and 5263, from October 21, 2004, the Board notes that the disability rating already assigned the Veteran's service connected right knee disability meets or exceeds the maximum rating possible under these code sections.  Therefore, higher evaluations under these code sections must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true from October 21, 2004, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Codes 5015, 5260, and 5261

From October 21, 2004, to September 13, 2010

As to an evaluation in excess of 10 percent under Diagnostic Codes 5015, 5260 and/or 5261, from October 21, 2004, to September 13, 2010, the Board notes that at the February 2008 and May 2010 VA examinations it was opined that after taking into account the Veteran's pain and lost notion after repetitive use, the range of motion of the right knee was 20 to 45 degrees with crepitus, clicks, grinding, effusion, and tenderness.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for right knee pain and lost motion as well as swelling, nothing in these records show the range of motion of the right knee less than what was reported at the above two VA examinations.  See Colvin, supra.

As to a higher rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because flexion of the knee is not limited to 30 degrees but instead 45 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout this period of time and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 20 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 15 degrees but instead 20 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true from October 21, 2004, to September 13, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From September 14, 2010

As to a higher evaluation under Diagnostic Codes 5015, 5260 and/or 5261, from September 14, 2010, the September 14, 2010, VA examiner opined, after taking into account the Veteran's pain and lost notion after repetitive use, that the range of motion of the right knee was from 15 to 92 degrees with crepitus.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for right knee pain and lost motion as well as swelling, nothing in these records show the range of motion of the right knee less than what was reported at the above VA examination.  See Colvin, supra.

As to a higher rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 30 percent rating because flexion of the knee is not limited to 15 degrees but instead 92 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true September 14, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

As to a higher rating under Diagnostic Code 5261, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, that the Veteran's functional losses do not equate to the criteria required for a 30 percent rating under Diagnostic Code 5261 because extension of the knee is not limited to 20 degrees but instead 15 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true September 14, 2010, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.


Separate Compensable Ratings under Diagnostic Code 5260 
and Diagnostic Code 5261

As to separate compensable ratings under Diagnostic Code 5260 and Diagnostic Code 5261 under VAOPGCPREC 9-2004, from October 21, 2004, the Board notes that when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses equated to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee was limited to 45 degrees and extension of the knee was limited to 20 degrees at the February 2008 and May 2010 VA examinations.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  Therefore, while range of motion studies thereafter conducted at the September 14, 2010, VA examination only revealed a compensable level of lost extension at 15 degrees, the Board nonetheless finds that, giving the claimant the benefit of the doubt, his functional losses equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004; Esteban, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This is true from October 21, 2004, therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

The Left Elbow Disability

The March 2007 rating decision granted service connection for degenerative joint disease with synovial osteochondromatosis of the left elbow (left elbow disability) and rated it as 20 percent disabling from April 16, 2001, under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Thereafter, a September 2009 rating decision rated the Veteran left elbow disability as 40 percent disabling from July 21, 2009, also under 38 C.F.R. § 4.71a, Diagnostic Code 5207.  Subsequently, a December 2010 rating decision rated the Veteran left elbow disability as 50 percent disabling from November 17, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code 5205.   

Initially, the Board notes that a review of the record on appeal reveals that the Veteran is right hand dominant.  See, for example, the January 2008 and September 2010 VA examinations.

Therefore, under Diagnostic Code 5205 ankylosis of the elbow in the minor arm warrants a 30 percent evaluation if it is favorable, at an angle between 90 and 70 degrees; warrants a 40 percent evaluation if it is intermediate, at an angle more than 90 degrees or between 70 and 50 degrees; and warrants a 50 percent evaluation if it is unfavorable, at an angle of less than 50 degrees or with complete loss of supination or pronation.  38 C.F.R. § 4.71a.  

Under Diagnostic Code 5206 limitation of forearm flexion of the minor arm warrants a 10 percent evaluation when limited to 100 degrees, warrants a 20 percent evaluation when limited to 90 degrees, warrant a 20 percent evaluation when limited to 70 degrees, warrant a 30 percent evaluation when limited to 55 degrees, and warrant a 40 percent evaluation when limited to 45 degrees.  Id.  

Under Diagnostic Code 5207 limitation of forearm extension of the minor arm warrants a 10 percent evaluation when limited to either 45 or 60 degrees, warrants a 20 percent evaluation when limited to 75 degrees, warrant a 20 percent evaluation when limited to 90 degrees, warrant a 30 percent evaluation when limited to 100 degrees, and warrant a 40 percent evaluation when limited to 110 degrees.  Id.  

Under Diagnostic Code 5208 limitation of forearm flexion to 100 degrees with extension to 45 degrees in the minor arm warrants a 20 percent evaluation.  Id.

Under Diagnostic Code 5209 joint fracture, with marked cubitus varus or cubitus valgus deformity or with ununited fracture of head of radius, of the minor arm warrants a 20 percent rating and other impairment of flail joint warrants a 50 percent rating.  Id.

Under Diagnostic Code 5210 nonunion of the radius and ulna with flail false joint of the minor arm warrants a 40 percent rating.  Id. 

Under Diagnostic Code 5211 impairment of the ulna of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in lower half warrants a 20 percent rating; with nonunion in upper half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in upper half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5212 impairment of the radius of the minor arm with malunion and bad alignment warrants a 10 percent rating; with nonunion in upper half warrants a 20 percent rating; with nonunion in lower half with false movement without loss of bone substance or deformity warrants a 20 percent rating; and nonunion in lower half with false movement with loss of bone substance (1 inch (2.5 cms.) or more) and marked deformity warrants a 30 percent rating.  Id.

Under Diagnostic Code 5213, limitation of supination of the minor arm to 30 degrees or less warrants a 10 percent rating; limitation of pronation of the minor arm with motion lost beyond last quarter of arc, the hand does not approach full pronation, warrants a 20 percent rating and with motion lost beyond middle of arc warrants a 30 percent rating; and with the hand fixed near the middle of the arc or moderate pronation of the minor arm warrants a 20 percent rating, with the hand fixed in full pronation in the minor arm warrants a 20 percent rating, and with the hand fixed in supination or hyperpronation in the minor arm warrants a 30 percent rating. 

Under 38 C.F.R. § 4.71a, Plate I (2010), normal flexion of the elbow is 0 to 145 degrees, normal forearm pronation is 0 to 80 degrees, and normal forearm supination is 0 to 80 degrees.

From April 16, 2001, to July 20, 2009

Diagnostic Code 5205

As to a rating in excess of 20 percent under Diagnostic Code 5205 for ankylosis for the period from April 16, 2001, to July 20, 2009, the record, including the findings at the September 2004 and January 2008 VA examinations, is negative for a diagnosis of ankylosis of the left elbow.  In fact, the January 2008 VA examiner specifically noted that the Veteran's left elbow was not ankylosed.  This opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, because in the absence a diagnosis of ankylosis the Board may not rate his service-connected left elbow disability as ankylosis, a higher evaluation is not warranted under Diagnostic Code 5205.  See Johnston, supra.  This is true from April 16, 2001, to July 20, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Codes 5209, 5210, 5211, and 5212

Similarly, as to a rating in excess of 20 percent under Diagnostic Code 5209 for joint fracture, under Diagnostic Code 5210 for nonunion of the radius and ulna with flail false joint, under Diagnostic Code 5211 for impairment of the ulna, and under Diagnostic Code 5212 for impairment of the radius, for the period from April 16, 2001, to July 20, 2009, the record, including the findings at the September 2004 and January 2008 VA examinations, are negative for a diagnosis of any of the above disabilities.  In fact, the September 2004 VA examiner reported that X-rays only showed degenerative arthritis, synovial osteochondromatosis, and loose bodies.  Likewise, X-rays taken at the subsequent January 2008 VA examination were negative for a fracture or any radius or ulna defect.  These opinions are not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected left elbow disability as one of these disabilities.  See Butts, supra.  Therefore, a higher evaluation is not warranted under either Diagnostic Code 5209, 5210, 5211, or 5212.  This is true from April 16, 2001, to July 20, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Code 5208

As to as to a rating in excess of 20 percent under Diagnostic Code 5208, for the period from April 16, 2001, to July 20, 2009, the Board notes that 20 percent is the maximum rating possible under this code section.  Therefore, a higher evaluation must be denied as a matter of law.  See Sabonis, supra.  This is true from April 16, 2001, to July 20, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Codes 5206, 5207, and 5213

As to as to a rating in excess of 20 percent under Diagnostic Codes 5206, 5207, and 5213, for the period from April 16, 2001, to July 20, 2009, at the September 2004 VA examination it was opined that, after taking into account the Veteran's pain, that the range of motion of the left elbow was forearm flexion to 115 degrees, forearm extension to -55 degrees, and supination to 90 degrees with no additional lost motion with excessive use.  Subsequently, at the January 2008 VA examination, it was opined that, after taking into account the Veteran's pain, weakness, and lost notion after repetitive use, that left elbow forearm flexion was 20 to 125 degrees, forearm extension was 125 to 20 degrees, and supination was 0 to 85 degrees.  While a review of the record on appeal reveals the Veteran's periodic complaints and treatment for left elbow pain and lost motion as well as swelling, nothing in these records show the range of motion of the left elbow less than what was reported at the above VA examinations.  See Colvin, supra.

Therefore, since the most competent and credible evidence of record does not show, even when taking into account the Veteran's complaints of pain as per 38 C.F.R. §§ 4.40, 4.45 and the Court's holding in DeLuca, supra, that flexion of the left forearm is limited to at least 55 degrees (i.e., because at its worst it was 115 degrees and 20 to 125 degrees), extension of the left forearm is limited to at least 90 degrees (i.e., because at its worst it was -55 degrees and 125 to 20 degrees), or limitation of pronation with the hand fixed in supination or hyperpronation (i.e., because at its worst pronation was 90 degrees and 85 degrees), the Board finds that a higher evaluation is not warranted under either Diagnostic Code 5206, 5207, or 5213.  This is true from April 16, 2001, to July 20, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.


From July 21, 2009 to November 16, 2009

Diagnostic Codes 5206, 5207, 5208, 5210, 5211, 5212, and 5213

As to as to a rating in excess of 40 percent under Diagnostic Codes 5206, 5207, 5208, 5210, 5211, 5212, and 5213, for the period from July 21, 2009, to November 16, 2009, the Board notes that the 40 percent evaluation assigned to the disability during this period meets or exceeds the maximum rating possible under these code sections.  Therefore, a higher evaluation must be denied as a matter of law.  See Sabonis, supra.  This is true from July 21, 2009, to November 16, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Code 5205

As to a rating in excess of 40 percent under Diagnostic Code 5205 for ankylosis for the period from July 21, 2009, to November 16, 2009, the record, including the findings at the July 21, 2009, VA examination, is once again negative for a diagnosis of ankylosis of the left elbow.  In fact, the July 2009 VA examiner specifically noted that the Veteran's left elbow was not ankylosed.  While the record shows the Veteran's complaints, diagnoses, or treatment for left elbow pain and lost motion, this opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  Therefore, because in the absence a diagnosis of ankylosis the Board may not rate his service-connected left elbow disability as ankylosis, a higher evaluation is not warranted under Diagnostic Code 5205.  This is true from July 21, 2009, to November 16, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Diagnostic Code 5209

Similarly, as to a rating in excess of 40 percent under Diagnostic Code 5209 for the period from July 21, 2009, to November 16, 2009, the Board notes that the record, including the findings at the July 21, 2009, VA examination, remain negative for a diagnosis of a joint fracture.  In fact, the July 2009 VA examiner specifically stated that his X-rays did not reveal any fracture.  This finding is not contradicted by any other medical opinion of record.  See Colvin, supra.  In the absence of such adverse symptomatology, the Board will not rate the Veteran's service connected left elbow disability as a joint fracture.  See Butts, supra.  Therefore, a higher evaluation is not warranted under Diagnostic Code 5209.  This is true from July 21, 2009, to November 16, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

From November 17, 2010

Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, and 5213

As to as to a rating in excess of 50 percent under Diagnostic Codes 5205, 5206, 5207, 5208, 5209, 5210, 5211, 5212, and 5213, for the period from November 17, 2009, the Board notes that 50 percent meets or exceeds the maximum rating possible under these code sections.  Therefore, a higher evaluation must be denied as a matter of law.  See Sabonis, supra.  This is true from November 17, 2009, and therefore further consideration of staged ratings is not warranted.  Fenderson, supra.

Conclusion

As to the Veteran's claims that the disability is worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's conditions with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disabilities are inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  Specifically, there simply is no objective evidence that either disability, acting alone, has resulted in frequent periods of hospitalization or in marked interference with employment.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Therefore, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.

In short, there is nothing in the record to indicate that the service-connected disabilities cause impairment with employment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

As to the various lay statements as well as the personal hearing testimony found in the record, while the Veteran is competent and credible to report on what he can see and feel and others are competent and credible to report on what they can see, the Board finds more competent the opinions provided by the medical experts at the VA examinations as to the severity of his service connected disabilities than these lay claims.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

In reaching the above conclusions, the Board has not overlooked the Court's hold in Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that it need not consider any implied claim for a total rating based on individual unemployability since the record shows that the Veteran is already in receipt of a 100 percent schedular rating for his service connected disabilities.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, because the preponderance of the evidence is against the Veteran's claims to the extent outlined above, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

CONTINUED ON NEXT PAGE

ORDER

Service connection for a left knee disability is denied.

From October 21, 2004, to September 13, 2010, a higher initial rating for synovial chondromatosis with history of arthrotomy of the right knee rated as 10 percent disabling is denied.

From September 14, 2010, a higher initial rating for synovial chondromatosis with history of arthrotomy of the right knee rated as 20 percent disabling is denied.

From October 21, 2004, a separate 10 percent rating for lost flexion and/or extension in addition to the 10 percent and 20 percent ratings already assigned the Veteran's synovial chondromatosis with history of arthrotomy of the right knee is granted subject to the laws and regulations governing the award of monetary benefits.

From April 16, 2001, to July 20, 2009, a higher initial rating for degenerative joint disease with synovial osteochondromatosis of the left elbow rated as 20 percent disabling is denied.

From July 21, 2009, to November 16, 2009, a higher initial rating for degenerative joint disease with synovial osteochondromatosis of the left elbow rated as 40 percent disabling is denied.

From November 17, 2009, a higher initial rating for degenerative joint disease with synovial osteochondromatosis of the left elbow rated as 50 percent disabling is denied.



______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


